Citation Nr: 9909386	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-46 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for residuals of a 
stroke.

5.  Entitlement to an increased evaluation for 
hyperthyroidism with exophthalmia, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1986 until 
August 1990.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A rating decision in August 1996 
granted service connection for hyperthyroidism with 
exophthalmia, evaluated as 10 percent disabling from July 
1992.  This rating decision denied service connection for a 
low back disability and the residuals of a left foot injury.  

A rating decision in September 1996 denied entitlement to 
service connection for a left knee disability and for a 
stroke.  The veteran filed a notice of disagreement in 
September 1996 on these issues.  He was issued a statement of 
the case on all of the issues on appeal in October 1996, 
including service-connection for a left foot injury, a low 
back disability, a left knee disability, and a stroke, as 
well as an increased disability rating for hyperthyroidism.  
He was issued a supplemental statement of the case on all of 
these issues in March 1997.  In May 1997, the representative 
filed a VA Form 1-646 in which he listed all of the issues on 
appeal.  However, he only made arguments concerning the 
issues of service connection for a left foot disorder, a low 
back disorder, and an increased disability rating for 
hyperthyroidism.  The veteran was furnished another 
supplemental statement of the case on all of the issues in 
July 1997.  In a letter dated July 27, 1997, the veteran was 
advised that he had not filed a VA 9 on the issues of service 
connection for a left knee disability and stroke and that he 
had 60 days to perfect his appeal.  A VA Form 646 was 
received from the veteran's representative on September 24, 
1997.  The representative referred to the hearing in May 1996 
when the veteran testified about a left knee injury in 
service.  In addition, the representative contended that the 
claimed stroke was secondary to the hyperthyroidism.  
Although these issues were not certified for appellate 
review, the Board has determined a timely substantive appeal 
has been filed on the issues of service connection for a left 
knee disability and a stroke. 

The veteran testified at a hearing at the RO in May 1996.  A 
transcript of that hearing is in the claims folder.  

In a notice of disagreement filed in September 1996, the 
veteran listed several conditions, including a heart problem, 
a psychiatric disorder, muscular weakness, dizzy spells, and 
headaches which he claimed were due to his service-connected  
hyperthyroidism.  Therefore, these claimed secondary 
conditions are referred to the RO for additional 
consideration. 


FINDINGS OF FACT

1.  No competent evidence is presented or secured in this 
case to render plausible a claim that a low back disorder, 
left knee disorder, or a stroke had their onset during 
service or that any current low back disability, left knee 
disability, or stroke is linked to service.

2.  No competent evidence is presented or secured in this 
case to render plausible a claim that a left foot or ankle 
disorder had its onset during service or that any current 
left foot or ankle disability is linked to service.

3.  The veteran's tinea pedis of the left foot had its onset 
in service.

4.  The veteran's service-connected hyperthyroidism is 
manifested by exophthalmia with watery eyes, but it has not 
resulted in any tachycardia, tremor, increased pulse, or 
increased blood pressure.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a left 
foot injury, a low back disorder, a left knee disorder, and 
for a stroke are not well grounded, and there is no further 
duty to assist the appellant in developing facts pertinent to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's tinea pedis of the left foot was incurred 
in service.  38 U.S.C.A. § 1131, 5107 (West 1991).

3.  The schedular criteria for an increased rating for 
hyperthyroidism with exophthalmia, have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records disclose that in October 1987 the 
veteran was seen with a chief complaint of a left leg injury.  
He reported trauma in the past 24 hours.  There was no open 
laceration or deformity noted.  He did not have pain 
preventing weight bearing or normal motion.  The veteran was 
seen in February 1990 with the complaint of left ankle pain 
of two days' duration.  He had inverted the ankle two days 
earlier.  He stated the pain went away but now he complained 
of pain in the Achilles tendon area.  On examination, there 
was no swelling or discoloration.  The assessment was left 
Achilles tendon strain. 

In March 1990, the veteran was seen with a complaint of pain 
in the left foot.  He denied trauma in the past 72 hours.  
There was no swelling or deformity.  The examiner reported 
the veteran had a possible great toe fracture.  He stated 
that he bumped the toe on the stairs.  There was no swelling, 
discoloration or deformity noted.  He had no loss of range of 
motion or loss in weight bearing.  Sensation was positive.  
The assessment was foot pain. In May 1990 he was seen with 
the complaint of a possible great toe fracture.  He stated he 
bumped his toe on stairs.  On examination, there was no 
swelling or discoloration.  He had no deformity or loss of 
range of motion.  There was no loss in weight bearing.  
Sensation was positive.  The assessment was foot pain.  In 
July 1990, he was seen with the complaint of athlete's foot.  
Scaling and blistering was noted on the left foot.  He 
reported that he had it for the past three weeks.  The 
assessment was tinea pedis of the left foot.  There is no 
report of a separation medical examination of record.

The veteran received a general VA medical examination in 
August 1992.  He gave a history of noticing a swelling of the 
anterior neck in service; the diagnosis was enlarged thyroid 
gland.  He was not treated while in service, but had received 
treatment with medication for about six months at a private 
clinic.  Currently he was not under any treatment for his 
thyroid.  History of treatment of in-service treatment for 
athlete's foot on the left, was also noted.  Present 
complaints included headaches, dizziness, blurred vision, and 
constant fatigue.  On examination there was no adenopathy of 
the neck but the thyroid gland was enlarged.  There were no 
solitary nodes of the thyroid and no tenderness.  Examination 
of the eyes disclosed a definite exophthalmia, moderate.  The 
eyes also appeared to protrude somewhat due to 
hyperthyroidism and veteran complained of blurry vision and 
of watery eyes, which were worse in the sunlight.  On 
evaluation of the cardiovascular system, his pulse was 76 and 
his blood pressure was 135/60.  Two minutes after exercise 
his blood pressure was 135/80 and his pulse was 76.  
Examination of the musculoskeletal system disclosed a 
moderate scar of the left knee, 1-1 1/4 inches long, that was 
well healed.  There was no degree of limitation of flexion or 
extension.  There was no fixation of any joints.  Examination 
of the feet was negative except for a small area of the 
plantar surface of the left foot that had a fungus infection 
off and on.  At this time there were some small vesicular 
marks.  Diagnoses included: Goiter; hyperthyroidism; 
exophthalmia about 1-2 degrees; inguinal glands enlarged; 
rash of the abdomen; fungus infection of the left plantar 
area of the left foot.

The veteran received a VA skin examination in August 1992.  
He gave a history of thyroid disease and complained of 
"athlete's foot" mainly involving the left foot since 1987-
1988.  He complained of intermittent flare-ups of redness, 
scaling, and constant pruritus.  On examination, there was 
non-erythematous scaling of the left foot.  The Diagnoses 
were tinea pedis, predisposed by excessive moisture and heat, 
and lichen nitidus, inflammatory condition of unknown 
etiology.

The veteran received a VA orthopedic examination of his feet 
in September 1992.  He complained of problems in service with 
calluses on his big and little toes of both feet from his 
boots.  He also claimed ingrown nails on his big and little 
toes of the left foot.  The diagnoses were:  1) history of 
tinea pedis with positive itching of the left foot; 2) 
hyperkeratotic lesions of distal medial first digit and of 
the fifth digit of both feet; 3) chronic ingrown nail on the 
medial border of the first digit and the fifth digit of the 
left foot; and 4) pes planus deformity, bilateral.  
Additionally, x-rays revealed a mild Stage I bunion deformity 
of the feet as well as a Taylor's bunion deformity of the 
fifth digit, bilaterally.

An X-ray of the left foot in August 1992 showed minimal 
hypertrophic change involving the head of the first 
metatarsal and very slight hallux valgus deformity and slight 
loss of the longitudinal plantar arch.  The study was 
described as within normal limits.

The veteran was evaluated by the VA in September 1992 for a 
hyperactive thyroid.  He complained of difficulty swallowing, 
causing protuberance of the eyes.  He gave a history of 
hyperthyroidism and he noted neck enlargement since 1988-
1989.  He complained of neck discomfort, which was not as bad 
as in the past, but hurt when he pushed.  On examination he 
had an enlarged and slightly tender thyroid.  There was mild 
exophthalmos.  The impression was hyperthyroidism.  A VA 
outpatient note, dated in September 1992, revealed that TFT 
studies showed abnormalities as a result of his 
hyperthyroidism.

In September 1992 the veteran underwent a thyroid uptake and 
scan.  It was reported he had a history of thyroid 
enlargement and clinical suspicion of hyperthyroidism.  A 
six-hour uptake was abnormally elevated.  A 24-hour uptake 
was in the upper limits of normal.  The thyroid scan showed a 
gland that was moderately enlarged and showed homogenous 
distribution of the tracer.  On physical examination, no 
nodularities were palpable but the gland was soft.

The veteran had a period of VA hospitalization during 
September 1994.  He was admitted with psychiatric complaints.  
The physical examination was within normal limits and a 
neurologic examination was unremarkable.  During 
hospitalization he was seen by endocrinology and arrangements 
were made for him to be followed in the endocrinology clinic.  
Given his pulse, he did not appear to be significantly 
hyperthyroid at this time from a clinical perspective.  At 
discharge he was strongly encouraged to keep his 
endocrinology appointment and to follow up with the 
hyperthyroid evaluation and treatment.  

The veteran testified at a hearing at the RO in May 1996.  He 
maintained that he sustained a knee and foot injury during 
service and developed a thyroid problem and that he should 
receive compensation for these disabilities.

VA outpatient records disclosed the veteran was seen in a 
podiatry clinic on numerous occasions during 1996 for left 
foot problems as a result of an injury at work.  In July 1996 
an X-ray of the left foot disclosed no evidence of a 
fracture.  X-rays of the left foot in August 1996 disclosed a 
mild pes planus deformity.  The left foot was otherwise 
intact and there was no evidence of bone or joint 
abnormality.  There was no evidence of fracture or 
dislocation.  In September 1996, he was seen in the podiatry 
clinic with the complaint of foot pain.  There were no open 
lesions or signs of infection.  He had mild drainage of the 
medial border of the left hallux.  There was dry flaky skin 
on both feet.  A pertinent clinical assessment was tinea 
pedis.  On examination in October 1996, it was reported that 
he had a bunion of the left fourth great toe.  He had full 
range of motion of the ankle.  The assessment was contusion 
of the left great toe.

The veteran received a VA hyperthyroidism and thyroid adenoma 
examination in May 1997.  The veteran reported that he first 
began noting weight loss, weakness, palpitations, bulging 
eyes, and swallowing difficulties around 1991 while in 
service.  He maintained he complained about this but no 
studies were performed and he received no treatment.  He 
maintained he was sent to Turkey on assignment and while 
there he had a "stroke" and received IV treatment for several 
days but still no investigation of his thyroid function.  
When he returned to the United States the symptoms continued 
and became weak and had trouble with physical exercises.  He 
was finally discharged from service without any further 
studies.  Following discharge his symptoms seemed to become 
worse and he went to a VA Hospital in Tampa where he was 
diagnosed as having hyperthyroidism.  The examiner stated he 
did not have the Tampa VA Hospital medical records.  The 
veteran stated that after the workup he received Tapazole for 
several months and also received radioactive iodine 
treatment.  Currently he was not seeing any physician for his 
thyroid problems but he had been seen in the ophthalmology 
clinic at the Tampa VA because of ocular symptoms.  He was 
receiving a salve and artificial tears because of his 
complaint of dry eyes and blurry vision.  He had not been 
placed on thyroid hormone replacement therapy and he had not 
had thyroid function tests done for at least two years.

His subjective complaints included fluctuating weight.  A 
second major complaint was dry eyes and blurred vision.  He 
also had a pressure sensation behind his eyes, associated 
with mild headache and dizziness.  He complained of some 
difficulty swallowing and also complained of being anxious.  
On objective examination his eyes appeared prominent.  Pupils 
were equal and reacted to light.  The EOM's were normal and 
there was no lid lag.  The examination of the neck disclosed 
a barely palpable smooth thyroid in the midline.  There were 
no nodularity or neck masses.  He had good carotid pulses 
without bruits.  A cardiovascular evaluation disclosed that 
his blood pressure was 115/70.  His pulse was 60 and regular.  
His heart was not enlarged to percussion.  He had normal 
sinus rhythm without murmurs or gallops.  He had good femoral 
pulses of the hands without peripheral edema.  No tremor of 
the hands was noted.  Neurological evaluation disclosed that 
he was grossly intact.  The diagnoses were: History of 
hyperthyroidism, treated; clinical euthyroid at present, 
pending results of thyroid function tests.  Subsequently, the 
results of a thyroid function profile disclosed the thyroid 
was normal and all other laboratory tests including a 
complete blood count and sedimentation rate were normal.  

A outpatient records disclose that the veteran was treated in 
July 1997 for thyroid related exophthalmia and dry eyes.  


Service connection for a left foot disorder, a low back 
disability, a left knee disability, and a stroke.

Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1113 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Veterans Appeals (Court) has 
defined the term "well-grounded claim" as a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 
1991).  Moreover, the Court has stated that "[t]he quality 
and quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1998).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

Although the veteran has contended that he developed a low 
back disorder and had a stroke in service, the service 
medical records disclose no evidence of any low back 
disability or of a stroke.  The Board has considered the 
veteran's contention that after service a low back disorder 
and scoliosis was diagnosed by the VA.  However, there is no 
competent evidence after service to demonstrate the existence 
of any chronic low back disability or of residuals of the 
claimed stroke.  In addition, there is no competent medical 
evidence of a link between the claimed stroke and either his 
prior service or his service-connected hyperthyroidism, as 
contended.  

With regard to a claimed left knee disorder, the veteran 
maintained that he injured his left knee while serving in 
Turkey.  The service medical records do disclose that the 
veteran suffered a left leg injury but did not specify the 
area of the leg injured.  However, he was treated for this 
injury at Madigan Army Medical Center in Tacoma, Washington 
and not in Turkey, as contended.  On the VA examination in 
August 1992, two years after discharge, a well-healed scar of 
the left knee was noted.  However, the examiner did not 
attribute this scar to any inservice injury.  In view of the 
lack of any nexus, this claim is also not well grounded.

With regard to the claim for service connection for a left 
foot disability, the veteran has contended that he had a 
bunion, metatarsal deformity, an ankle problem, and athlete's 
foot in service but that these conditions were not noted 
until after service.  The service medical records disclose 
that the veteran was treated for a left ankle injury during 
service and the assessment was left Achilles tendon strain.  
However, residuals of this strain have not been demonstrated 
since discharge from service.  For example a left ankle or 
Achilles problem was not diagnosed on the VA orthopedic 
examination in September 1992 and when the veteran was seen 
in the VA podiatry clinic in 1996, a left ankle disorder was 
not noted.  Therefore, the claim for a left ankle disorder is 
not well grounded on the basis that no current disability has 
been shown.  The service medical records disclose no evidence 
of any left foot bunions or any metatarsal deformity.  These 
abnormalities were first demonstrated on the VA orthopedic 
examination in August 1992, approximately two years after 
discharge from service.  Because of the absence of evidence 
of these conditions in service, or of any competent medical 
evidence linking these current disabilities to the veteran's 
prior service, these claims are also not well grounded.

The service medical records disclose that in July 1990, the 
veteran was seen and treated for tinea pedis of the left 
foot.  This disorder was again noted on VA examinations in 
August 1992.  In addition, when the veteran was treated in 
the VA podiatry clinic in September 1996, tinea pedis was 
again noted.  Therefore, because there has been evidence of 
this skin disorder of the left foot on a consistent basis 
since shortly before discharge from service, the Board finds 
that, giving the veteran the benefit of all reasonable doubt, 
this skin disorder did exist during service.  Therefore, 
service connection is granted for tinea pedis of the left 
foot.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case the 
appellant has not put the VA on notice of the existence of 
any additional evidence which would make any of the denied 
claims plausible.

Increased rating for hyperthyroidism.

The veteran has presented a well-grounded claim for the 
increased disability evaluation for his service-connected 
hyperthyroidism within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's hyperthyroidism is evaluated under diagnostic 
code 7900.  Diagnostic Code 7900 provides that a 10 percent 
rating is warranted for hyperthyroidism with tachycardia that 
may be intermittent, and tremor or when continuous medication 
is required for control.  A 30 percent rating requires 
tachycardia, tremor and increased pulse pressure or blood 
pressure (1998). 

In evalauting the hyperthyroidism, the Board has considered 
the entire clinical record in association with the rating 
criteria and the veteran's contentions.  He has maintained 
that the service-connected hyperthyroidism has resulted in 
addition to his eye problem, muscular weakness, weight loss, 
headaches, dizzy spells, depression, periods of exhaustion 
and dehydration, and a heart condition.  He claims that he 
has dry eyes, blurry vision, bulging, blackouts, pressure 
behind the eyes, and blood shot eyes.  On the VA examination 
in 1992, he had enlargement of the entire thyroid gland and 
moderate exophthalmia with complaints of blurry vision and 
watery eyes.  In addition, the thyroid function test studies 
disclosed abnormalities as a result of the hyperthyroidism.  
However, there were no findings of any tachycardia, or 
tremor, or increased pulse or blood pressure.  These are the 
criteria necessary for an increased disability rating for 
hyperthyroidism.  Furthermore, on the most recent VA 
examination in May 1997, the thyroid was barely palpable; and 
again, there was no evidence of any tachycardia, elevated 
blood pressure, or increased pulse.  Furthermore, the thyroid 
function profile was normal.  The Board is aware that the 
veteran has been treated in the VA outpatient clinic in 1997 
for eye problems.  However, in the absence of evidence of the 
criteria needed for a 30 percent rating, this appeal must be 
denied.  


ORDER

The claims for service connection for a left foot disorder, 
except for tinea pedis; a low back disability; a left knee 
disability; and the residuals of a stroke; are not well 
grounded and denied.  Entitlement to an increase in the 10 
percent evaluation assigned for hyperthyroidism with 
exophthalmia is denied.

Service connection for tinea pedis of the left foot is 
granted.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals





- 5 -

- 1 -


